Citation Nr: 0810079	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include as due to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2003.  A statement of the case was issued in June 2004, 
and a substantive appeal was received in July 2004.  

In a notice of disagreement received in July 2003, the 
veteran stated that he wanted a Board hearing at the RO.  In 
September 2003, the RO called the veteran and the veteran 
confirmed the request.  However, by a substantive appeal 
received in July 2004, the veteran checked the appropriate 
box to indicate that he did not want a Board hearing.


FINDINGS OF FACT

1.  Hepatitis C was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hepatitis C otherwise related to such service.

2.  Acquired psychiatric disability was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is acquired psychiatric disability otherwise 
related to such service or to the veteran's hepatitis C.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Acquired psychiatric disability was not incurred in or 
aggravated by service nor is acquired psychiatric disability 
proximately due to or the result of a service-connected 
disability.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in April 2002 (for hepatitis C) and in February 
2003 (for acquired psychiatric disability).  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

The RO also provided the appellant with notice in a February 
2007 supplemental statement of the case subsequent to the 
initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

There was no subsequent readjudication of the claims, but in 
view of the fact that the claims of service connection are 
being denied, no disability rating or effective date will be 
assigned.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  
The veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

VA has obtained service, VA and private medical records.  The 
veteran has also been afforded VA examinations for hepatitis 
C (March 2003 and March 2005) and acquired psychiatric 
disability (March 2003).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Hepatitis C

The first issue before the Board involves a claim of 
entitlement to service connection for hepatitis C.  

Service medical records are silent for any complaints of, 
treatments for, or diagnosis of hepatitis C.  In an August 
1971 discharge examination, there was no indication that the 
veteran had hepatitis C.  The August 1971 report of 
separation examination did show a scar on the upper right 
chest which was not noted on the report of entrance 
examination.  Service medical records, including the report 
of separation examination, do not refer to any knife fight or 
knife injury. 

Post service medical records from Group Health Cooperative 
(Group Health) reflect treatment by Erick P. Jaecks, MD and 
that the veteran was first diagnosed with hepatitis C in 
August 2001, approximately 30 years after service.  This 
lengthy period without treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
the veteran maintains that he received treatment for 
hepatitis C since 1972, one year after service.  And in a 
letter received in July 2004, the veteran stated that 
together with Eric Jaecks, M.D., they determined that he had 
hepatitis C for over thirty years and that thirty years ago, 
he was still in service.  However, after a review of private 
medical records from Dr. Jaecks, it appears that Dr. Jaecks 
had not made such determination, but had merely recorded past 
medical history as relayed by the veteran.  The Board also 
acknowledges the aforementioned August 2001 post service 
medical record, a March 2002 letter from Dr. Jaecks, a 
November 2004 statement from his representative, and March 
2003 and March 2005 VA examinations that all reflect a past 
medical history as reported by the veteran that he had liver 
disease that dated back to about 30 years.  And VA medical 
records from February 2005 to March 2006 reflect a past 
medical history of hepatitis C.  However, the Board notes 
that mere recitations of what the veteran reported do not 
carry probative weight.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

In a March 2005 VA examination, the veteran reported being 
diagnosed with hepatitis C with routine blood testing through 
Kaiser Aluminum at Rockwood Clinic (Rockwood Clinic) in 1972.  
The RO sent a May 2006 letter to the veteran notifying the 
veteran that the RO was not in receipt of those treatment 
records.  He was advised to complete and return an 
Authorization and Consent to Release Information to the VA.  
The Board notes that the only medical records from the 
Rockwood Clinic available in the veteran's claims file 
reflect treatment at the facility from October 1990 to July 
1992, but not for hepatitis C.  To date, the veteran has not 
submitted neither a completed an Authorization and Consent to 
Release form nor Rockwood Clinic records dating back to 1972 
has been received.   

Further in his claim received in January 2002, he stated that 
he received treatment for hepatitis C in 1972 from Dr. 
Jaecks.  The Board notes that the earliest medical record 
from Dr. Jaecks is from August 2001.  The Board also notes 
that in a May 2006 letter, the veteran was informed that the 
RO was also not in receipt of medical records from Dr. Jaecks 
dating back to 1972.  He was advised to complete and return 
an Authorization and Consent to Release Information to the VA 
or ask 
Dr. Jaecks himself to send his records directly to the VA.  
To date, neither a completed Authorization and Consent to 
Release form, nor medical records from Dr. Jaecks dating all 
the way back to 1972 has been received.  

Overall, there is no medical opinion of record establishing 
that the veteran's hepatitis C is most likely than not 
related to service.  Instead, the Board is presented with 
speculative medical opinions from both the veteran's private 
physician and a VA examiner that cannot establish in-service 
medical nexus to service.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  When the veteran was afforded a VA 
examination in March 2005, the final diagnosis was hepatic C 
virus with failed treatment with a present viral load 
hepatitis C virus.  The VA examiner continued that if the 
veteran was identified as non A, non B hepatitis in 1972 at 
Rockwood Clinic, then his hepatitis C is most likely caused 
by high risk behavior in service-knife wound and high risk 
sexual activity.  The VA examiner also stated that if the 
veteran was not diagnosed with hepatitis C until later, then 
it is more likely than not been caused by or the result of 
intranasal cocaine use or excessive alcohol use after 
service.

Further, a March 2002 medical record from Group Health shows 
that Dr. Jaecks could not say with any certainty when or 
where the veteran acquired hepatitis C.  And in a March 2002 
letter, Dr. Jaecks stated that it was unknown how the veteran 
acquired hepatitis C.      
  
In September 2003, the veteran submitted an e-mail article 
from Dunsmuir News entitled "New Decision on Hepatitis C."  
It was noted in the article that a Vietnam veteran was 
awarded service connection for hepatitis C as a result of 
"jet injectors" used for inoculations of most service 
members during the Vietnam Era and after.  
In a June 2004 letter from the RO, he was informed that in a 
recent Veterans Health Administration (VHA) opinion, it was 
noted that "hepatitis C transmission through 'air gun' or 
'jet' injectors has been the subject of much speculation, 
but, to date, no evidence of a causal relationship has been 
established. . . .  It should be noted as well, that in other 
types of blood or blood exposure, such as needlesticks, 
hepatitis B is transmitted more easily and efficiently than 
hepatitis C.  Therefore, without further information 
regarding improper use of an injection device, acute illness 
associated with infection or documented conversion of a blood 
test from negative to positive, and on the absence of any 
statically sound epidemiologic link between hepatitis C and 
receipt of immunizations with injection devices, the 
possibility that hepatitis C resulted from immunizations 
during military service must be viewed as unlikely."  The 
VHA opinion continued that if hepatitis C was granted based 
on jet-injector use in service, the decision did not 
establish a precedent.  It was further noted that "a veteran 
may have claimed service connection of hepatitis C due to 
jet-injectors, but there may be other risk factors in service 
which could establish entitlement to service connection."  
The Board notes that the article submitted via e-mail by the 
veteran only raises a possibility that there may be some 
relationship between being injected with jet injectors and 
hepatitis C, but the article does not show that there is a 
direct relation between the veteran's hepatitis C and 
service.  

In a March 2003 VA examination, the veteran stated that he 
could have contracted hepatitis C from major tooth work 
performed by a dentist who probably did not use clean 
instruments.  He further stated that he could have contracted 
hepatitis C after being treated with stitches after a knife 
fight or when he underwent plastic surgery in service.  The 
Board acknowledges a November 1969 military personnel record 
that reflects a November 1969 Commanding Officer's Non-
Judicial Punishment for a breach of the peace by the veteran 
by engaging in a fight in October 1969 and a April 1970 
service medical record reflecting plastic surgery.  However, 
the personnel records do not reference a knife fight or 
injury.  Moreover, the fact that the veteran had plastic 
surgery does not without more provide a basis for attributing 
the hepatitis to such procedure.  There is no competent 
evidence suggesting such a link.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Also, an August 2001 medical record from Group Health 
reflects that the veteran reported being told that he 
acquired hepatitis C "off a cup drinking after someone."  
It is unclear whether or not this was relayed to him by a 
physician.  Even assuming for the sake of argument that it 
were a physician, the Board notes that a lay person's account 
of what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).    

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

II.  Acquired Psychiatric Disability

The other issue before the Board involves a claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include as due to hepatitis C.

The Board notes that service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board further notes, however, that even though the 
veteran is not seeking service connection on a direct basis, 
all theories of entitlement--direct and secondary--must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998) (noting that Congress expects the VA "to 
fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").       

Here, service connection is not warranted on a direct theory 
of entitlement.  Service medical records are silent for any 
treatments of, complaints of, and diagnosis of an acquired 
psychiatric disability.  An August 1971 separation 
examination shows that the veteran's psychiatric evaluation 
was clinically evaluated as normal and that there was no 
indication of an acquired psychiatric disability.

There is also no evidence of a continuity of symptomatology 
until many years after service.  Post medical records show 
that the veteran was first diagnosed with depression by Dr. 
Jaecks of Group Health in May 2002, over 20 years after 
service.  The lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the veteran's acquired psychiatric 
disability manifested itself more than one year after the 
presumptive period.    

Further, there is no medical evidence of record linking an 
acquired psychiatric disability to service.

Again, the veteran's main contention regarding acquired 
psychiatric disability (specifically, his depression) is that 
it is secondary to hepatitis C.  Although a March 2003 VA 
examination and a March 2003 letter from Dr. Jaecks links 
depression to the veteran's hepatitis C, as noted above, 
service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (emphasis added).  
Here, the veteran's hepatitis is not service connected.  
Thus, service connection for an acquired psychiatric 
disability is not warranted on a secondary basis.  

The Board understands fully the veteran's contentions.  
Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination as 
to this issue.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's acquired psychiatric 
disability claim.




ORDER

The appeal as to both issues is denied.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


